DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 6/21/22.
2.	The present application is being examined under the pre-AIA  first to invent provisions.
3.	Claims 8-14 are currently pending.
4.	Claim 8 IS amended.  Claims 9-14 are original. 

Response to Arguments
Response: 35 U.S.C.  § 103
5.    Applicants argue:
	“Haines discloses cutting guide surfaces, however fails to disclose a patient-adapted
femoral intercondylar box-cut guide that includes, in part, a bone-facing surface that conforms to
a substantially uncut surface of the femur such that when the bone-facing surface is brought into
contact with the uncut surface of the femur it engages and aligns with the uncut surface in a
single, predetermined position, as required by amended claim 8. See Office Action at page 20.
Cuckler fails to satisfy the deficiencies of Haines. The Examiner cites to Fig. 1 (shown
below — emphasis added) and paragraphs [0035]-[0037] of Cuckler, but they do not disclose a
bone facing guide surface that conforms to uncut bone. Paragraph [0037] of Cuckler states
(emphasis added):

    PNG
    media_image1.png
    379
    442
    media_image1.png
    Greyscale

Instead, the femoral box-cut guide shown in Fig. of Cuckler rests on cut bone. More
particularly, the guide of Cuckler is designed to be used after the primary anterior and distal cuts
have already been made to the femur. Its bone facing surfaces engage these resected anterior and
distal planar surfaces, not uncut bone.
Bojarski fails to satisfy the deficiency of Haines and Cuckler. More particularly,
Bojarski fails to address a patient-adapted femoral intercondylar box-cut guide that includes a
bone-facing surface that conforms with a substantially uncut surface of the femur such that when
the bone-facing surface is brought into contact with the uncut surface of the femur it engages and
aligns with the uncut surface in a single, predetermined position.
Thus, claims 8-10, 12 and 14 are patentable over any combination of Haines, Cuckler and
Bojarski.” (Remarks: pages 4-5)


6.    Examiner Response:
The examiner respectfully disagrees.  The examiner notes that in paragraph [0036] of the 
Cuckler et al. reference it states “[0036] The guide 102 includes a generally "box-cut" shaped opening 112, which is defined by a U-shaped flange cutout 114, a U-shaped base cutout 116 and a rectangular spacing 118 between the guiding sides 110. The box-cut opening 112 is substantially sized and shaped to conform to the amount of bone that must be removed from a bone before inserting a portion of a prosthesis component. For example, in a posterior stabilized knee prosthesis, the opening 112 is sized for the removal of intercondylar bone which is necessary for the insertion of an intercondylar box 97 of the prosthesis (FIG. 6). In the following description, the bone-cutting apparatus 100, is described in reference to posterior stabilized knee prosthesis for the sake of clarity, but it is should be appreciated that the apparatus 100, as well as the other bone cutting apparatuses described herein, is not restricted to such use.”.  With the box-cut opening being sized and shaped to conform to the amount of bone that must be removed from a bone before inserting a portion of a prothesis component, demonstrates that a bon-facing surface of a box-cut guide is conformed to a substantially uncut surface of a femur.
Also, in paragraph [0037] of the Cuckler et al. reference it states “[0037] The flange 106 may include a plurality of holes 120 for securing the apparatus 100 to a bone using suitable removable fasteners 122, such as bone nails, drill bits, pins, etc. In a posterior stabilized knee prosthesis, for example, the apparatus 100 is used on the resected distal femur 90, as shown in FIG. 4. The flange 106 is placed on the resected anterior surface 92 and secured thereon with the fasteners 122. The base 108 is placed under the resected posterior surface 94, such that the guiding sides 110 are in front of the resected medial and lateral condyles 96, 98, shown for a right knee in FIG. 4. In this position, the opening 112 of the guide 102 may be aligned to remove an intercondylar bone portion 99”.  The applicant points to a resected distal femur as being a bone that is not uncut.  The examiner notes that the portion of the bone that is being removed is a resected distal femur.  A distal femoral resection is a procedure to remove the diseased distal femur, which can be reconstructed with an artificial prothesis to restore function, see attachment of a Non-Patent literature explaining a resected distal femur and a distal femur resection. Therefore, the applicant’s arguments are not persuasive.  The rejection is being maintained.

                                       Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haines (U.S. PGPub 2005/0055028), Cuckler et al. (U.S. PGPub 2010/0160918) in view of Bojarski et al. (U.S. PGPub 2011/0029093).
Examiner’s note: Regarding the limitation of claim 8 that states “the patient-adapted femoral intercondylar box-cut guide comprising: a bone-facing surface that conforms to a substantially uncut surface of the femur such that when the bone-facing surface is brought into contact with the uncut surface of the femur it engages and aligns with the uncut surface in a single, predetermined position”, the examiner considers the guide with the box-cut shaped opening as being the first patient-adapted femoral resection guide that includes a bone-facing surface that conforms to a substantially uncut surface of the femur, since the box-cut opening is sized and shaped to conform to the amount of bone that must be removed from a bone (uncut surface).  Also, with the bone cutting apparatus being secured to a bone, demonstrates that the surface of the guide is in contact with the uncut surface of the femur, where it engages and aligns with the uncut surface in single predetermined position, see paragraph [0036] – [0037] and Fig. 1 of the Cuckler et al. reference.
Regarding the limitation of claim 8 that states “and first, second, and third planar box-cut guide surfaces, wherein each guide surface is configured to guide a saw blade into a portion of the femur along a predetermined resection plane to thereby create corresponding first, second, and third planar cut surfaces of the femur”, the examiner considers the multiple first cutting surfaces and the second cutting surfaces to be the first, second, and third planar box-cut guide surfaces, since the surfaces are planar and they are used to direct a suitable cutting instrument to the bone to be cut, see paragraph [0053] – [0054] of the Cuckler et al.
Regarding the limitation of claim 8 that states “wherein the first guide surface and the third guide surface are parallel”, the examiner notes the cutting surfaces 364 as shown in Figs. 10C and 10D of the Cuckler et al. reference is parallel to each other, see Figs. 10C and 10D item 364 of the Cuckler et al.
Regarding the limitation of claim 8 that states “and wherein the second guide surface is perpendicular to the first guide surface and to the third guide surface”, the examiner notes Fig. 10A of the Cuckler et al. reference shows a first guide surface and a third guide surface that are parallel to each other and the second guide surface being perpendicular to the first and third guide surface, see Fig. 10A of the Cuckler et al.

With respect to claim 8, Haines discloses “A patient-adapted articular repair system for treatment of a knee joint of a patient, the knee joint including a femur and a tibia” as [Haines. (paragraph [0029])];
“a patient-adapted femoral implant component” as [Bojarski et al. (paragraph [0231], paragraph [0892], Figs. 134A and B, Fig. 135)];
While Haines teaches having cutting guide for cutting surfaces of a bone, Haines does not explicitly disclose “a patient-adapted femoral intercondylar box-cut guide, the patient-adapted femoral intercondylar box-cut guide comprising: a bone-facing surface that conforms to a substantially uncut surface of the femur such that when the bone-facing surface is brought into contact with the uncut surface of the femur it engages and aligns with the uncut surface in a single, predetermined position; and first, second, and third planar box-cut guide surfaces, wherein each guide surface is configured to guide a saw blade into a portion of the femur along a predetermined resection plane to thereby create corresponding first, second, and third planar cut surfaces of the femur; wherein the first guide surface and the third guide surface are parallel; and wherein the second guide surface is perpendicular to the first guide surface and to the third guide surface”
Cuckler et al. discloses “a patient-adapted femoral intercondylar box-cut guide” as [Cuckler et al. (paragraph [0035] - [0036])];
“the patient-adapted femoral intercondylar box-cut guide comprising: a bone-facing surface that conforms to a substantially uncut surface of the femur such that when the bone-facing surface is brought into contact with the uncut surface of the femur it engages and aligns with the uncut surface in a single, predetermined position” as [Cuckler et al. (paragraph [0036] – [0037], Fig. 1)] Examiner’s interpretation:  The examiner considers the guide with the box-cut shaped opening as being the first patient-adapted femoral resection guide that includes a bone-facing surface that conforms to a substantially uncut surface of the femur, since the box-cut opening is sized and shaped to conform to the amount of bone that must be removed from a bone (uncut surface).  Also, with the bone cutting apparatus being secured to a bone, demonstrates that the surface of the guide is in contact with the uncut surface of the femur, where it engages and aligns with the uncut surface in single predetermined position;
“and first, second, and third planar box-cut guide surfaces, wherein each guide surface is configured to guide a saw blade into a portion of the femur along a predetermined resection plane to thereby create corresponding first, second, and third planar cut surfaces of the femur” as [Cuckler et al. (paragraph [0053] – [0054])] Examiner’s interpretation: The examiner considers the multiple first cutting surfaces and the second cutting surfaces to be the first, second, and third planar box-cut guide surfaces, since the surfaces are planar and they are used to direct a suitable cutting instrument to the bone to be cut;
“wherein the first guide surface and the third guide surface are parallel” as [Cuckler et al. (Figs. 10C and 10D item 364)] Examiner’s interpretation: The cutting surfaces 364 as shown in Figs. 10C and 10D of the Cuckler et al. reference are parallel to each other;
“and wherein the second guide surface is perpendicular to the first guide surface and to the third guide surface” as [Cuckler et al. (Fig. 10A)] Examiner’s interpretation: Fig. 10A of the Cuckler et al. reference shows a first guide surface and a third guide surface that are parallel to each other and the second guide surface being perpendicular to the first and third guide surface;

    PNG
    media_image2.png
    587
    743
    media_image2.png
    Greyscale
 Fig. 9 of the current application

    PNG
    media_image3.png
    742
    861
    media_image3.png
    Greyscale
 
Fig. 10A of the Cuckler et al. reference
Haines and Cuckler et al. are analogous art because they are from the same field endeavor of analyzing the alignment and cutting of a bone.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Haines of having cutting guide for cutting surfaces of a bone by incorporating a patient-adapted femoral intercondylar box-cut guide, the patient-adapted femoral intercondylar box-cut guide comprising: a bone-facing surface that conforms to a substantially uncut surface of the femur such that when the bone-facing surface is brought into contact with the uncut surface of the femur it engages and aligns with the uncut surface in a single, predetermined position; and first, second, and third planar box-cut guide surfaces, wherein each guide surface is configured to guide a saw blade into a portion of the femur along a predetermined resection plane to thereby create corresponding first, second, and third planar cut surfaces of the femur; wherein the first guide surface and the third guide surface are parallel; and wherein the second guide surface is perpendicular to the first guide surface and to the third guide surface as taught by Cuckler et al. for the purpose of providing a guide for cutting a bone comprising an anterior portion and a distal portion oriented at about a right angle to the anterior portion.
Haines in view of Cuckler et al. teaches a patient-adapted femoral intercondylar box-cut guide, the patient-adapted femoral intercondylar box-cut guide comprising: a bone-facing surface that conforms to a substantially uncut surface of the femur such that when the bone-facing surface is brought into contact with the uncut surface of the femur it engages and aligns with the uncut surface in a single, predetermined position; and first, second, and third planar box-cut guide surfaces, wherein each guide surface is configured to guide a saw blade into a portion of the femur along a predetermined resection plane to thereby create corresponding first, second, and third planar cut surfaces of the femur; wherein the first guide surface and the third guide surface are parallel; and wherein the second guide surface is perpendicular to the first guide surface and to the third guide surface.
The motivation for doing so would have been because Cuckler et al. teaches that by providing a guide for cutting a bone comprising an anterior portion and a distal portion oriented at about a right angle to the anterior portion, the use of multiple guides to complete a surgical procedure is not necessary and the duration of the surgical procedure is shorter (Cuckler et al. (paragraph [0004] – [0005]).
While the combination of Haines and Cuckler et al. teaches cutting a femur with a box-cut guide, Haines and Cuckler et al. do not explicitly disclose “wherein the femoral implant component further comprises an intercondylar box portion having at least a first side wall and a second side wall, the first and second side walls being parallel; wherein the first guide surface and the third guide surface are positioned and oriented such that when the femoral implant is positioned on the femur after it has been resected, the first side wall abuts the first cut surface and the second side wall abuts the third cut surface”
Bojarski et al. discloses “wherein the femoral implant component further comprises an intercondylar box portion having at least a first side wall and a second side wall, the first and second side walls being parallel” as [Bojarski et al. (paragraph [0548])] Examiner’s interpretation: The distal bone cut of a femoral implant component includes medial and lateral condylar facets that are in the same plane as each other and/or are substantially parallel to each other.  The facets can be separated by the intercondylar space and/or by a step cut;
“wherein the first guide surface and the third guide surface are positioned and oriented such that when the femoral implant is positioned on the femur after it has been resected, the first side wall abuts the first cut surface and the second side wall abuts the third cut surface.” as [Bojarski et al. (paragraph [0548])];
Haines, Cuckler et al. and Bojarski et al. are analogous art because they are from the same field endeavor of analyzing the alignment and cutting of a bone.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Haines and Cuckler et al. of cutting a femur with a box-cut guide by incorporating wherein the femoral implant component further comprises an intercondylar box portion having at least a first side wall and a second side wall, the first and second side walls being parallel; wherein the first guide surface and the third guide surface are positioned and oriented such that when the femoral implant is positioned on the femur after it has been resected, the first side wall abuts the first cut surface and the second side wall abuts the third cut surface as taught by Bojarski et al. for the purpose of analyzing a patient’s joints.
Haines in view of Cuckler et al. in view of Bojarski et al. teaches wherein the femoral implant component further comprises an intercondylar box portion having at least a first side wall and a second side wall, the first and second side walls being parallel and wherein the first guide surface and the third guide surface are positioned and oriented such that when the femoral implant is positioned on the femur after it has been resected, the first side wall abuts the first cut surface and the second side wall abuts the third cut surface.
The motivation for doing so would have been because Bojarski et al. teaches that by analyzing a patient’s joints, the ability to evaluate a course of corrective action for a patient’s needs can be addressed (Bojarski et al. (paragraph [0013]).

Examiner’s note: Regarding claim 9, the examiner notes planar surfaces are created in or on the bone to allow for proper attachment or implantation of prosthetic devices, see paragraph [0011] of Bojarski et al. reference.

With respect to claim 9, the combination of Haines, Cuckler et al. and Bojarski et al. discloses the system of claim 8 above and Bojarski et al. further discloses “wherein the femoral implant component further comprises at least two planar bone-facing surfaces.” as [Bojarski et al. (paragraph [0011)] Examiner’s interpretation: Planar surfaces are created in or on the bone to allow for proper attachment or implantation of prosthetic devices;

With respect to claim 10, the combination of Haines, Cuckler et al. and Bojarski et al. discloses the system of claim 9 above and Cuckler et al. further discloses “a first patient-adapted femoral resection guide configured to engage at least a portion of the femur in a predetermined position and to guide a saw blade into a portion of the femur along a predetermined resection plane to thereby create a resected surface of the femur for engaging at least one of the at least two planar bone-facing surfaces of the implant component.” as [Cuckler et al. (paragraph [0023], Fig. 4 items 92 and 94)];

With respect to claim 14, the combination of Haines, Cuckler et al. and Bojarski et al. discloses the system of claim 8 above and Cuckler et al. further discloses “wherein the femoral box-cut guide further comprises at least two pin holes each having a predetermined position and orientation relative to the femur when the femoral box-cut guide is engaged and aligned with the femur” as [Cuckler et al. (paragraph [0023], Fig. 1 item 120)];
8.	Claim 11-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haines (U.S. PGPub 2005/0055028), Cuckler et al. (U.S. PGPub 2010/0160918), Bojarski et al. (U.S. PGPub 2011/0029093) in view of Bonutti (U.S. PGPub 2002/0029045)

With respect to claim 11, the combination of Haines, Cuckler et al. and Bojarski et al. discloses the system of claim 10 above.
While the combination of Haines, Cuckler et al. and Bojarski et al. teaches a first patient-adapted femoral resection guide configured to engage at least a portion of the femur in a predetermined position, Haines, Cuckler et al. and Bojarski et al. do not explicitly disclose “wherein the first patient-adapted femoral resection guide is a distal femoral resection guide”
Bonutti further discloses “wherein the first patient-adapted femoral resection guide is a distal femoral resection guide.” as [Bonutti (paragraph [0151], Fig. 16 item 186])];
Haines, Cuckler et al., Bojarski and Bonutti are analogous art because they are from the same field endeavor of analyzing the alignment and cutting of a bone.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Haines, Cuckler et al. and Bojarski of having a first patient-adapted femoral resection guide configured to engage at least a portion of the femur in a predetermined position by incorporating wherein the first patient-adapted femoral resection guide is a distal femoral resection guide as taught by Bonutti for the purpose of making a limited incision on a desired portion of a patient’s body.
Haines in view of Cuckler et al. in further view of Bojarski and in further view of Bonutti teaches wherein the first patient-adapted femoral resection guide is a distal femoral resection guide.
The motivation for doing so would have been because Bonutti teaches that by making a limited incision on a desired portion of a patient’s body, the ability to access posterior or soft tissue to remove spurs can be accomplished (Bonutti (paragraph [0004], paragraph [0008] –[0009]).

With respect to claim 12, the combination of Haines, Cuckler et al. and Bojarski et al. discloses the system of claim 10 above.
While the combination of Haines, Cuckler et al. and Bojarski et al. teaches a first patient-adapted femoral resection guide configured to engage at least a portion of the femur in a predetermined position, Haines, Cuckler et al. and Bojarski et al. do not explicitly disclose “a second patient-adapted femoral resection guide configured to engage at least a portion of the femur in a predetermined position and to guide a saw blade into a portion of the femur along a predetermined resection plane to thereby create a resected surface of the femur for engaging at least one of the at least two planar bone-facing surfaces of the implant component”
Bonutti discloses “a second patient-adapted femoral resection guide configured to engage at least a portion of the femur in a predetermined position and to guide a saw blade into a portion of the femur along a predetermined resection plane to thereby create a resected surface of the femur for engaging at least one of the at least two planar bone-facing surfaces of the implant component.” as [Bonutti (paragraph [0143], paragraph [0145], Fig. 13)];
Haines, Cuckler et al., Bojarski and Bonutti are analogous art because they are from the same field endeavor of analyzing the alignment and cutting of a bone.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Haines, Cuckler et al. and Bojarski of having a first patient-adapted femoral resection guide configured to engage at least a portion of the femur in a predetermined position by incorporating a second patient-adapted femoral resection guide configured to engage at least a portion of the femur in a predetermined position and to guide a saw blade into a portion of the femur along a predetermined resection plane to thereby create a resected surface of the femur for engaging at least one of the at least two planar bone-facing surfaces of the implant component as taught by Bonutti for the purpose of making a limited incision on a desired portion of a patient’s body.
Haines in view of Cuckler et al. in further view of Bojarski in further view of Bonutti teaches a second patient-adapted femoral resection guide configured to engage at least a portion of the femur in a predetermined position and to guide a saw blade into a portion of the femur along a predetermined resection plane to thereby create a resected surface of the femur for engaging at least one of the at least two planar bone-facing surfaces of the implant component.
The motivation for doing so would have been because Bonutti teaches that by making a limited incision on a desired portion of a patient’s body, the ability to access posterior or soft tissue to remove spurs can be accomplished (Bonutti (paragraph [0004], paragraph [0008] –[0009]).

9.	Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haines (U.S. PGPub 2005/0055028), Cuckler et al. (U.S. PGPub 2010/0160918), Bojarski et al. (U.S. PGPub 2011/0029093) (from IDS dated 11/17/17) in view of Farrar et al. (U.S. PGPub 2009/0306785) (from IDS dated 11/17/17).

With respect to claim 13, the combination of Haines, Cuckler et al. and Bojarski et al. discloses the system of claim 8 above.
While the combination of Haines, Cuckler et al. and Bojarski et al. teaches aligning the femoral implant component model and the tibial implant component model disposed at a first and second flexion angle, Haines, Cuckler et al. and Bojarski et al. do not explicitly disclose “wherein the femoral implant component further comprises a cam extending across the intercondylar box portion from the first side wall to the second side wall.”
Farrar et al. discloses “wherein the femoral implant component further comprises a cam extending across the intercondylar box portion from the first side wall to the second side wall.” as [Farrar et al. (paragraph [0019] – [0022])];
Haines, Cuckler et al., Bojarski et al. and Farrar et al. are analogous art because they are from the same field endeavor of analyzing alignment of an implant component for a knee joint.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Haines, Cuckler et al. and Bojarski et al. of aligning the femoral implant component model and the tibial implant component model disposed at a first and second flexion angle by incorporating wherein the femoral implant component further comprises a cam extending across the intercondylar box portion from the first side wall to the second side wall as taught by Farrar et al. for the purpose of providing a knee joint prosthesis where the femoral bearing surface is provided in part by a cam.
Haines in view of Cuckler et al. in further view of Bojarski et al. in further Farrar et al. teaches wherein the femoral implant component further comprises a cam extending across the intercondylar box portion from the first side wall to the second side wall.
The motivation for doing so would have been because Farrar et al. teaches that by arranging both the post and the cam to have rod or bar-like shapes, the rotation between the femoral and tibial components are not restricted (Farrar et al. (paragraph [0004] – [0010]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147